Title: II. William Temple Franklin to Thomas Jefferson, 27 April 1790
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philadelphia, 27. April 1790.

I duly received the Letter Your Excellency did me the honor of writing to me the 20th Inst. The Scene of Distress in which I have been engaged, has prevented my answering it sooner: you will I know excuse it. In the Loss I have lately sustained of a valuable and dear Relation, you, Sir, have likewise lost a Friend, who held your Virtues and Talents in the highest Estimation.
You mention, as being now under Consideration, the Subject of Presents, to be given by the United States to diplomatic Characters on their taking Leave; and are desirous of knowing what is the Custom of other Nations in this respect?—In compliance with your Request I shall with Pleasure give you what Information I can on this Subject, and shall be happy if it contributes to facilitate your Determination.
The Custom of Courts in this matter formerly differ’d much, and may now in some Degree. Originally Public Ministers on their taking Leave, were conducted out of the Country, and their Expences paid, by the Sovereign at whose Court they had resided: but the Usage of making Presents has succeeded that, and is now so well establish’d, that it constitutes in a manner Part of the Law of Nations.
It is now, as far as I could learn when in Europe, an establish’d Custom, that when an Ambassador or other public Minister leaves a Court, where he has given Satisfaction by his Conduct, he receives a Testimony thereof at his Departure. And after he has had his Audience of Leave, he is presented, according to the Estimation he is in, or the Consideration entertained for his Sovereign, and sometimes also according to the Importance of the Business that has been the Object of his Embassy.
These Presents vary as to their Nature, consisting either of Jewels, Plate, Tapestry, Porcelain, and sometimes Money.—A distinction is likewise made as to the Grade of the diplomatic Character, but there is nothing absolutely fix’d as to this; for frequently the personal Respect entertained for the Negotiator, or the Importance of his Negotiations, will wave the usual Regulation that may be made as to the different Grades. This I have understood was the Case with regard to the Present made to my Grandfather on his Departure, which was more valuable than those generally  given to Ministers Plenipotentiary; and was so, in consequence of the Kings saying to Count de Vergennes, who was taking his Orders on the Subject,—“Je desire que Monsieur Franklin soit bien traité.”
I do not recollect what is the Value of the Present usually given by the Court of France, to an Ambassador taking leave, but, if I remember right that given to Ministers Plenipotentiary is about one thousand Louis d’ors. Mr. Lee and Mr. Deane, when they left the Court of France, where they had resided as Commissioners, received each of them a Present, estimated at about three hundred Louis d’ors.
The Present to my Grandfather was supposed to be worth fifteen hundred Louis d’ors, and consisted in a large Miniature of the King, set with four hundred and eight Diamonds, of a beautiful Water, forming a Wreath round the Picture and a Crown on the Top. This is the form of the Presents usually given to Ambassadors and Ministers Plenipotentiary, tho’ of more or less value.—I had an Opportunity of seeing several given by the King of France, and some by other Princes, and they were generally in the form above mentioned. The Presents to our Commissioners Lee and Dean, consisted, if I am not mistaken, in a Gold Snuff-Box, curiously enamell’d, with a Miniature of the King or Queen, set round with Diamonds.
It is the Custom when a diplomatic Character, has received his Present, to make a Present to the Introductor, and his Assistant, and he is guided therein by the Value of the Present he receives. My Grandfather I think, gave the Introductor a gold enamel’d Snuff-Box of about one hundred and fifty Louis d’ors value: and understanding that it would be more agreable to his Assistant, M. de Sequeville, to receive his Present in Money, he sent him a Rouleau of Fifty Louis d’ors.
Thus I have, I believe, answer’d the different Queries your Excellency has been pleas’d to put to me: what Conduct it may be proper for the United States to adopt in this Business you are the best Judge: as we do not deal much in Jewels or Gold, perhaps a Tract of Land, or a present of valuable Furrs might answer the Purpose.
Tho it does not come immediately under this Subject, permit me to suggest, that in the Bill, about to be pass’d, providing for Persons the United States may employ abroad; some additional Allowance ought to be made them, in order to commence their Establishment, otherwise, Furniture, Plate, Table Linnen, Carriages, Horses and Liveries, will entirely consume their first Year’s  Salary. This Allowance is usual in other Countries. With great Respect & Esteem, I am, Dear Sir, Your Excellency’s most obedt. & most humble Servant,

W. T. Franklin

